Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Note: A telephone call have been made to request a Terminal Disclaim for this application, but Applicant’s representative requested an office action as this time.  Therefore, the rejection is now made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims a) 1, 11 and 17, and b) 1,11,17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims a) 1, 3, 6 and 8, and b) 1, 6, 8 and 13 of U.S. Patent No. a) 10,687,350 in view of Park et al (US 7,756,081); and b) 9,585,162 in view of Park et al (US 7,756,081).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter as showed, see for example, in the Claims Comparison Tables below.  
The patents a) 10,687,350, and b) 9,585,162 do not teach “refraining from performing the action”.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to refrain from performing the action when it fails to validate the SPS scheduling assignment.  This is because claim 1 of  both the patent discloses “validating whether the SA is the second scheduling type for SPS activation based on the received SA; and performing an action corresponding to the SA of the second scheduling type for semi-persistent scheduling data packet transmission if the validation is achieved”.
It would have been obvious to a person of ordinary skill in the art at the time the intention was made to modify, add or omit the additional elements of claims to arrive at the claims 1, 11 and 17 of the instant application because the skilled person in the art would have realized that 
Both of the US patents No. a) 10,687,350, and b) 9,585,162 do not teach a user equipment (UE).  However, Park et al (US 7,756,081) disclose a user equipment (UE) (col. 4, lines 47-59, a method of data communication at a user equipment (UE) in a wireless communication system comprises receiving scheduling information from a network, the scheduling information including downlink (DL) resource assignment information and an indicator;  if the scheduling information includes a first UE identity and the first indicator has a first value, utilizing the scheduling information as configuration information of a persistent scheduling to receive a downlink data packet from the network; and if the scheduling information includes a first UE identity and the first indicator has a second value, utilizing the scheduling information to receive a retransmission data packet from the network).  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of the patents a) 10,687,350, and b) 9,585,162 with the user equipment (UE) as taught by Park et al in the teaching of the patents a) 10,687,350, and b) 9,585,162 so that data communication at the user equipment (UE) in a wireless communication system to receive scheduling information as configuration information of a persisten scheduling to receive a downlink data packet or retransmission data packet from the network.
			      Claims Comparison Table 
Claims of instant Application No. 16/886,914
Claims of US Patent No. 10,687,350
1 .    A method comprising:







determining whether each predetermined bit of a plurality of predetermined bits of a Semi-Persistent Scheduling (SPS) scheduling assignment for a user equipment (UE) has a respective predetermined value required to validate the SPS scheduling assignment;

in circumstances where each predetermined bit of the plurality of predetermined bits of a Semi-Persistent Scheduling (SPS) scheduling assignment is determined to have 
a respective predetermined value required to validate the SPS scheduling assignment, 
performing an action corresponding to SPS; and



in circumstances where at least one predetermined bit of the plurality of predetermined bits of a Semi-Persistent Scheduling (SPS) scheduling assignment is determined to fail to have a respective predetermined value required to validate the SPS scheduling assignment, discarding the SPS scheduling assignment and 

refraining from performing the action.

a scheduling assignment (SA) being a first 

a second scheduling type for semi-persistent scheduling (SPS) in a communication system, the method 
comprising: receiving the SA including a plurality of information elements 
(IEs);  

validating whether the SA is the second scheduling type for SPS activation based on the received SA;  and 

performing an action corresponding to 
the SA of the second scheduling type for semi-persistent scheduling data packet transmission if the validation is achieved, 
wherein the validation is achieved if each bit included in a first IE of the plurality of IEs and a predefined bit included in a second IE of the plurality of IEs have a first predetermined value. 
 
 
  
disregarding the SA, if any bit included in the first IE of the plurality of IEs or the predefined bit in 
the second IE of the plurality of IEs is not set with the first value. 
 

 








the SPS scheduling assignment comprises a first plurality of Information Elements (IEs); and







the plurality of predetermined bits comprises at least one bit from each of a second plurality of Information Elements, the second plurality of Information Elements being a subset of the first plurality of Information Elements.
a second scheduling 
type for semi-persistent scheduling (SPS) in a communication system, the method comprising: 

receiving the SA including a plurality of information elements 
(IEs);  

validating whether the SA is the second scheduling type for SPS activation based on the received SA;  and 
a first IE of the plurality of IEs and a predefined bit included in a second IE of the plurality of IEs have a first  predetermined value. 








a transceiver configured to receive a Semi-Persistent Scheduling (SPS) scheduling assignment, and

a controller configured to: determine whether each predetermined bit of a plurality of predetermined bits of a Semi-Persistent Scheduling (SPS) scheduling assignment for a user equipment (UE) has a respective predetermined value required to validate the SPS scheduling assignment;
in circumstances where each predetermined bit of the plurality of predetermined bits of a Semi-Persistent Scheduling (SPS) scheduling assignment is determined to have a respective predetermined value required to validate the SPS scheduling assignment, perform an action corresponding to SPS; and


in circumstances where at least one predetermined bit of the plurality of predetermined bits of a Semi-Persistent Scheduling (SPS) scheduling assignment is determined to fail to have a respective predetermined value required to validate the SPS scheduling assignment, discarding the SPS scheduling assignment and refraining from performing the action by the UE.
receiving a scheduling assignment (SA) being a first scheduling type for dynamic scheduling or a second scheduling type for semi-persistent scheduling (SPS) in a communication system, the terminal comprising: 

a transceiver configured to receive the SA including a plurality of 
information elements (IEs);  and 


a controller configured to validate whether the SA is the second scheduling type for SPS activation based on the received SA, and to perform an action corresponding to the SA of the second scheduling 
type for semi-persistent scheduling data packet transmission 

if the validation is achieved, wherein the validation is achieved if each bit included in a first IE of the plurality of IEs and a predefined bit included in a second IE of the plurality of IEs have a first predetermined value. 
 
     
    8.  The terminal claim 6, the controller is further configured to disregard the SA, if any bit included in the first IE of the plurality of IEs or the predefined bit in the second IE of the plurality of IEs is not set with the 
first value. 





Claims Comparison Table
Claims of instant Application No. 16/886,914
Claims of US Patent No. 9,585,162
1 .    A method comprising:
















determining whether each predetermined bit of a plurality of predetermined bits of a Semi-Persistent Scheduling (SPS) scheduling assignment for a user equipment (UE) has a respective predetermined value required to validate the SPS scheduling assignment;

in circumstances where each predetermined bit of the plurality of predetermined bits of a Semi-Persistent Scheduling (SPS) scheduling assignment is determined to have 
a respective predetermined value required to validate the SPS scheduling assignment, 
performing an action corresponding to SPS; and
in circumstances where at least one predetermined bit of the plurality of predetermined bits of a Semi-Persistent Scheduling (SPS) scheduling assignment is determined to fail to have a respective predetermined value required to validate the SPS scheduling assignment, discarding the SPS scheduling assignment and 

refraining from performing the action.


(SA) being a first scheduling type or a second scheduling type in a communication system, the method comprising: generating the SA including a plurality of information elements (IEs), wherein, when generating an SA of the 
second scheduling type, each bit included in a first IE of the plurality of IEs and a predefined bit included in a second IE of the plurality of IEs are set 
with a first value;  and transmitting the generated SA to a terminal, 

wherein a transmitted SA is validated on the terminal as the second scheduling type if each bit included in the first IE of the plurality of IEs and the predefined bit included in the second IE of the plurality of IEs are set with the first value, and, 

if the transmitted SA is validated as the second scheduling type, 
an action corresponding to the second scheduling type is performed on the 
terminal. 



6.  The method of claim 1, wherein the SA is disregarded by the terminal, if any bit included in the first IE of the plurality of IEs or the predefined 
bit in the second IE of the plurality of IEs is not the first value.






a transceiver configured to receive a Semi-Persistent Scheduling (SPS) scheduling assignment, and






a controller configured to: determine whether each predetermined bit of a plurality of predetermined bits of a Semi-Persistent Scheduling (SPS) scheduling assignment for a user equipment (UE) has a respective predetermined value required to validate the SPS scheduling assignment;






in circumstances where each predetermined bit of the plurality of predetermined bits of a Semi-Persistent Scheduling (SPS) scheduling assignment is determined to have a respective predetermined value required to validate the SPS scheduling assignment, perform an action corresponding to SPS; and

in circumstances where at least one predetermined bit of the plurality of predetermined bits of a Semi-Persistent Scheduling (SPS) scheduling assignment is determined to fail to have a respective predetermined value required to validate the SPS scheduling assignment, discarding the SPS scheduling assignment and refraining from performing the action by the UE.
a scheduling assignment (SA) being a 
first scheduling type or a second scheduling type in a communication system, the base station comprising: 

a transceiver configured to transmit the SA 
including a plurality of information elements (IEs) to a terminal, wherein, when generating an SA of the second scheduling type, each bit included in a first IE of the plurality of IEs and a predefined bit included in a second IE of the plurality of IEs are set with a first value;  and 

a controller 
configured to set, if the SA is the second scheduling type, each bit included in a first IE of the plurality of IEs and a predefined bit included in a second IE of the plurality of IEs with a first value, wherein a transmitted SA is validated on the terminal as the second scheduling type if each bit included in the first IE of the plurality of IEs and the predefined hit included in the second IE of the plurality of IEs are set with the first value, and, 

if the transmitted SA is validated as the second scheduling type, an action corresponding to the second scheduling type is performed on the terminal.






13.  The base station of claim 8, wherein the SA is disregarded by the 
terminal, if any bit included in the first IE of the plurality of IEs or the predefined bit in the second IE of the plurality of IEs is not the first value. 







the SPS scheduling assignment comprises a first plurality of Information Elements (IEs); and
the plurality of predetermined bits comprises at least one bit from each of a second plurality of Information Elements, the second plurality of Information Elements being a subset of the first plurality of Information Elements.

(SA) being a first scheduling type or a second scheduling type in a communication system, the method comprising: 


generating the SA including a plurality of information elements (IEs), wherein, when generating an SA of the 
first IE of the plurality of IEs and a predefined bit included in a second IE of the plurality of IEs are set with a first value;  and 

transmitting the generated SA to a terminal, wherein a 
transmitted SA is validated on the terminal as the second scheduling type if each bit included in the first IE of the plurality of IEs and the predefined bit included in the second IE of the plurality of IEs are set with the first value, and, if the transmitted SA is validated as the second scheduling type, 
an action corresponding to the second scheduling type is performed on the 
terminal. 



Claim Objections
Claims 2-10, 12-16 and 18-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References Cited by Examiner
	8,665,804 (Meylan et al), disclose  a scheduled data communication system. In order to make error checking more robust in a random access response (RAR), such as for semi-persistent scheduling (SPS) for a VoIP, a portion of a grant or assignment payload has a constraint imposed that can be verified as a condition precedent to determining a valid grant or assignment rather than only relying upon a validity check field, such as a cyclic redundancy check (CRC).  Thereby, incorrect validation of a grant or assignment is avoided for dynamic scheduling or for semi-persistent scheduling, the latter causing a persistent error. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111